DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 12/07/2020 has been entered. Claims 1-14, 18, & 20-27 remain pending in the application, with claims 28-49 remaining withdrawn as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 18, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al (U.S PG Pub 20120118487 A1) and Butler (U.S PG Pub 20160159057 A1) and Breitigam et al (U.S Patent 5098496) and Charles et al (FR2779988A1 – see machine translation attached).
Regarding claim 1, Havens, drawn also to the art of fabricating composite parts [0003], discloses a composite preform (14) disposed on an inner mold line surface (Inner mandrel 16 and SMP apparatus 12 in combination interpreted as inner mold line surface, with SMP apparatus serving as bladder (Abstract; [0039]; [0044]; Claims 14 & 15)) [0039] (Figures 1-2. Figure 5 & Figure 8); heating an outer mold line surface of a tool to a processing temperature ([0091-0093] - at or above Tg); positioning the inner mold line surface with the composite preform disposed thereon within the outer mold line surface (rigid external tool 28) [0091]; compressing the composite preform against the outer mold line surface [0091]; gelling/curing the composite preform [0091]; and extracting the inner mold line surface and the composite preform in a gelled state (Figures 14 & 15; [0076-0085]; [0086-0094]). Further, Havens is drawn to the manufacture of aircraft structures [0057]. Havens does not explicitly discloses gelling the composite preform (gelling in this instance is interpreted as partially or semi-curing, or any level below full cure). However, it is known in the prior art to first gel (or undergo staged curing) a composite preform and extract it from a forming tool and then cure it, 
Butler, drawn also to the art of composite manufacturing, and more particularly to forming composite articles using a staged curing process [0001], discloses an initial and intermediate cure stage (i.e. gelled state) for a composite layup, prior to removing from an initial forming tool (i.e. transferring to a final forming tool would mean removing from the initial forming tool) and transferring to a final forming tool for an intermediate cure and then removing the composite layup and allowing it to free-stand and be final cured ([0031]; [0036]; [0038-0041]; [0046-0049]; [0051-0052]). Thus, Butler has sufficiently disclosed the steps of gelling a composite layup (i.e. initial cure stage or intermediate cure stage) on an initial forming tool, then removing/extracting the composite layup and applying the composite layup to a final forming tool for intermediate cure and then removing the composite layup from the final forming tool for free-standing final cure. Thus, Havens and Butler in combination discloses the limitations of the instant claim. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the method of Havens, with the steps of gelling a composite preform and then removing it from an initial forming tool in a gelled state, as disclosed by Butler, to arrive at the instant invention, in order to have a manufacturing process with high production rates and reduced manufacturing costs [0004], Further, the courts have held that the combination of known prior art elements 
Further, in the event the applicant disagrees with the above explanation regarding gelling, it is further well-known to gel a composite preform and then later cure it, as disclosed by Breitigam.
Breitigam, drawn also to the art of preparing a postformable composite article (Abstract), discloses gelling a postformable article of fiber reinforced polymer in a die and then cooling it to retina its non-trivial cross sectional shape until it Is subsequently formed and cured into a slightly different shape (Column 2, lines 5-20; Tables 1 & 2; Column 16, lines 38-45). Breitigam further discloses gelling at a temperature of 180oC (i.e. processing temperature) (Column 15, lines 44-66, Table 1).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens with the step of gelling a composite preform in a die (i.e. outer mold tool) prior to curing separately (in a staged process), as disclosed by Breitigam, to arrive at the instant invention, in order to be able to retain a non-trivial cross section of the composite preform, prior to curing to a different shape (Column 2, lines 15-20).
Further, with regards to the steps of placing a second composite preform on a second inner mold line surface and inflating a second bladder (a second bladder would necessarily be present with a second inner mold line surface) and placing the second inner mold liner surface into the outer mold line surface and gelling, and then extracting and processing further the gelled composite preform (i.e. curing), all while maintaining 
Additionally, Havens has disclosed forming multiple parts (frames, stringers or cores) and co-curing and co-bonding to the composite material [0050], and this would meet the limitation of laying up a second composite preform on an inner mold line surface and then positioning the inner mold line surface within the outer mold line surface and then gelling (exactly the same process as is used for the first composite preform, multiple parts would be formed in the same exact manner as one part). Havens does not explicitly disclose placing a second composite preform on a second inner mold line surface, however this is obvious from Butler.
Butler makes it obvious to use multiple forming tools (i.e. second forming tool or a second inner mold line surface, Havens modified by Butler). Butler discloses forming multiple composite preforms using the method of Butler (Figure 11; [0053]), and further 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant invention, to have modified the method of Havens, with the steps of gelling a composite preform and then removing it from an initial forming tool in a gelled state, and further a step of placing a second composite preform on a second forming tool (i.e. second inner mold line surface) and following the exact same process to gel and then extract the second composite preform as disclosed by Butler, to arrive at the instant invention, in order to have a manufacturing process with high production rates and reduced manufacturing costs [0004].
Further, with regards to the step of maintaining the processing temperature of the outer mold surface while positioning and then extracting the second composite preform (i.e. second inner mold line surface), in essence maintaining isothermal conditions between manufacture of multiple parts, this limitation is not disclosed by Havens, Butler or Breitigam. This limitations is known, however, from Charles. Further, it is noted that the limitation of “for an aircraft” is an intended use limitation, because there are no further limitations relating to how the composite would be used in an aircraft, i.e. whether they will be applied into an aircraft structure or make up certain aircraft 
Charles is drawn to the art of placing a composite structure (i.e. composite part) on a molding support for hot pressing (i.e. gelling or partially consolidating) and then fully consolidating by cold pressing (Abstract). Charles discloses a step of placing a composite part in a molding cavity of a mold or first shaping tool (outer mold line surface) (Figures 1e-1f), and then partially consolidating by heating to temperature between 1800C to 2200C to form the non-consolidated part (i.e. gelled part) ([0007] – pg.6, lines 1-55), which is then further consolidated or cured to form the composite part (Figures 1d-1i & 2d-2h; [0007] – pg.7, lines 1-34; pg.5, lines 3-23 & 33-52; pg.6, lines 1-5 & 14-45 & 53-54; [0006] – pg.3, lines 16-33). Charles discloses placing the composite structure in an inner molding tool (analogous to mandrel) (Figures 1d-1f #7 & #8) and then placing the inner molding tool into the outer molding tool (hot molding tool). Charles further discloses that many composite parts are manufactured, with each part being removed from the molding surface (outer mold line surface) after the first consolidation step (i.e. gelling step), with the outer mold line surface (hot molding tool) being maintained at a constant temperature (i.e. processing temperature) of between 1800C to 2200C ([0006] – pg.3, lines 16-42; [0007] – pg.6, lines 24-29). Charles further discloses that this leads to productivity gains ([0007] – pg.6, lines 28-29) and that the being able to set and control the temperature (i.e. isothermal process) makes it possible to obtain products of constant and optimized quality ([0006] – pg.3, lines 33-42). Thus, Charles sufficiently discloses the step of placing a composite preform on an inner molding tool and then placing the inner molding tool into an outer molding tool, then 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens, Butler and Breitigam, with the step of maintaining a constant processing temperature of the molding tool (outer mold line surface) while gelling and then removing a first composite part, and then inserting a second composite part for gelling, as disclosed by Charles, to arrive at the instant invention, in order to obtain productivity gains ([0007] – pg.6, lines 28-29) and being able to set and control the temperature (i.e. isothermal process), thus making it possible to obtain products of constant and optimized quality ([0006] – pg.3, lines 33-42).

Regarding claim 2, Havens has further disclosed placing the composite preform (14) onto the inner mold line surface (SMP apparatus 12 and inner mandrel tool 16) (Figures 14 & 15; [0076-0085]; [0086-0094]).

Regarding claim 3, Havens has further disclosed inflating a bladder on which the composite preform is disposed prior to placing a first composite preform on the inner 

Regarding claim 4, Havens has also further disclosed inflating a bladder after placing a first composite preform on the inner mold line surface (i.e. inflating a bladder (the SMP apparatus 12) after placing it on inner mandrel tool (16)) ([0076-0078]; [0083]; Figure 14; Claims 14 & 15).

Regarding claim 5, Havens has further disclosed compressing the composite preform against the outer mold line surface (Claim 27; [0091]; [0084]).

Regarding claim 6, Havens has further disclosed transitioning the inner mold line surface (i.e. inner mandrel tool 16 and SMP apparatus 12) from a flexible to a rigid state by heating (claims 14 & 15; [0091-0092]; [0084-0085]). Havens has disclosed transitioning the SMP apparatus from a malleable to a rigid state, which would necessarily mean transitioning the inner mold line surface from a flexible to rigid state, as the SMP apparatus is part of the inner mold line surface.

Regarding claim 7, Havens has further disclosed that the SMP apparatus 12 can be used as a bladder, and this would meet the limitation of a bladder within the inner mold line surface (as the inner mold line surface is the mandrel tool 16 and SMP apparatus 12, and thus the SMP apparatus 12 being a bladder would meet the 

Regarding claim 8, Havens has further disclosed deflating the SMP apparatus (bladder in this case) after gelling/i.e. curing the composite preform (Claims 23 & 27; Figures 14 & 15; Claims 14 & 15; [0093-0095]). Havens has disclosed removing the SMP apparatus in a rigid state from the outer mandrel tool (Claim 15) and thus has sufficiently disclosed deflating a bladder after removing the inner mold line surface and the composite preform form the outer mold line surface. Havens has disclosed removing the SMP apparatus and then deflating it, and further removing the composite preform from the outer tool 28 [0093-0095], thus has sufficiently disclosed deflating the bladder after removing the inner mold line surface from the outer mold tool. 

Regarding claim 9, Havens has further disclosed placing the composite preform on the bladder when the inner mold line surface is rigid (i.e. when the SMP apparatus 12 which is a part of the inner mold line surface is rigid and not flexible) [0088 & 0091]. Havens discloses heating and pressurizing to inflate the SMP apparatus to compress the composite material against the outer tool 28 [0091], and this would necessarily 

Regarding claim 10, Havens has further disclosed heating and pressurizing the composite preform after it is placed inside the rigid external tool 28, and thus this would necessarily mean the composite preform is at room temperature as it is placed on the bladder, since the composite preform is placed on the bladder (SMP apparatus 12) before being placed inside the rigid external tool 28 ([0091]; Claims 14 & 15; Claims 23 & 27).

Regarding claim 11, Havens has further disclosed drawing a vacuum on the inner mold line surface (SMP apparatus 12 and inner mandrel tool 16) with the composite material places thereon and the assembly placed within an outer mold tool ([0049]; [0054]; [0095]; [0093]; [0078]).

Regarding claim 12, Havens has further discloses applying a mold release coating (i.e. a barrier or release agent) on the inner mold line surface [0090].

Regarding claim 13, Havens, Butler and Breitigam in combination have disclosed the limitations of the instant claim. Butler has disclosed first gelling and then removing the composite preform from a forming tool (analogous to an outer mold tool) and then curing the composite preform fully (see claim 1 rejection above - ([0031]; [0036]; [0038-0041]; [0046-0049]; [0051-0052] of Butler)). As noted in claim 1 rejection 

Regarding claim 14, Havens, Butler and Breitigam in combination have disclosed the limitations of the instant claim. Havens has disclosed removing the composite preform from the inner mold line surface (Figures 14 & 15; [0093-0094] – Havens has disclosed removing the inner mold line surface from the composite preform after it is cured, which performs the same function as removing the composite preform from the inner mold line surface). Butler has also disclosed removing the composite preform from the forming tool (analogous to inner mold line surface in this instance) (see claim 1 rejection above – [0031] of Butler).

Regarding claim 18, the claim limitations of instant claim 18 are merely reciting the same steps as in claim 1 but for a second composite preform. Havens, Butler & Breitigam and Charles in combination (Butler and Breitigam disclose the steps of gelling and then curing as separate steps – see claim 1 rejection above) have already disclosed all the steps as claimed in the instant claim (Figures 14 & 15; [0076-0085]; [0086-0094]; Claims 14 & 15 & 23 & 27 of Havens) (see claim 1 rejection above). 

Regarding claim 21, Havens has further disclosed the inner mold line surface (i.e. SMP apparatus 12 and inner mandrel tool 16) being rigid at a room temperature (Claim 14). Havens has disclosed heating at or above the Tg to transition the SMP apparatus a malleable state (i.e. a flexible state), and this would necessarily mean that 

Regarding claim 22, Havens has further disclosed the SMP apparatus being malleable (i.e. not rigid but soft) at or above Tg, and has further disclosed the Tg to be between 100oF and 700oF [0045], and as such the instantly claimed temperature range of about 65oC falls within the range as disclosed by Havens. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 23, Havens has disclosed heating the rigid external tool (the rigid external tool would necessarily be heated as a result of heating the SMP apparatus and composite material) at or above Tg of the SMP apparatus ([0091]; Claims 14-15, 23-27; Figures 14-15). Havens has further disclosed the Tg to be between 100oF and 700oF [0045], and as such the instantly claimed temperature range of about 180oC then falls within the range of Havens. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 24, Havens has disclosed heating the rigid external tool (the rigid external tool would necessarily be heated as a result of heating the SMP apparatus and composite material) at or above Tg of the SMP apparatus ([0091]; Claims 14-15, 23-27; Figures 14-15). Havens has further disclosed the Tg to be between 100oF and 700oF [0045], and as such the instantly claimed temperature range of between 180oC to 215oC then falls within the range of Havens. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Regarding claim 25, Havens has further disclosed removing the SMP apparatus 12 (a part of the inner mold line surface which consists of SMP apparatus 12 and inner mandrel tool 16) from the rigid external tool 28 while the temperature is maintained at/above Tg (i.e. processing temperature) [0093], and thus has sufficiently maintaining the rigid external tool 28 at a processing temperature as the inner mold line surface is removed from the external tool. 

Regarding claim 26, Havens has further disclosed manufacturing a portion (aircraft fuselage) of an aircraft ([0005]; [0059]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al (U.S PG Pub 20120118487 A1) and Butler (U.S PG Pub 20160159057 A1) and Breitigam et al (U.S Patent 5098496) and Charles et al (FR2779988A1 – see machine translation attached) and in view of Downs et al (U.S PG Pub 20160001472 A1).
Regarding claim 20, neither Havens, Butler nor Breitigam have explicitly disclosed impregnating the composite preform with thermoset resin. However, this is well known in the art, as disclosed by Downs.
Downs, drawn also to the art of manufacturing three-dimensional composite materials (Abstract), discloses impregnating/infusing or injecting resin into dry fiber or partially impregnated materials or preforms, or alternately to create a Hybridge of injectable thermoplastic or thermoset to form an alloyed hybrid resin or adhesive system [0186], thus Downs has sufficiently disclosed impregnating a composite preform with a thermoset resin.
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens, with the step of impregnating a thermoset resin with the composite preform, as disclosed by Downs, since as such this is a known prior art element, and the courts have held the combination of known prior art elements to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al (U.S PG Pub 20120118487 A1) and Butler (U.S PG Pub 20160159057 A1) and Breitigam et al (U.S Patent 5098496) and Charles et al (FR2779988A1 – see machine translation attached) and in view of Lyons et al (U.S PG Pub 20150137424 A1).
Regarding claim 27, neither Havens, Butler, nor Breitigam have explicitly disclosed dissolving the inner mold line surface after removing from the outer mold line surface. However, this is well known in the art as disclosed by Lyons.
Lyons, drawn also the art of forming a composite assembly positioned between an OML tool (outer mold line tool) and an IML tool (inner mold line) (Abstract), discloses solubilizing the IML tool, by applying a solvent (i.e. dissolving the IML tool) after removing the composite part and IML tool from the OML tool (Figures 12-13; [0023-0024]; Figure 19).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Havens, with the step of dissolving the inner mold line surface (IML tool), as disclosed by Lyons, since as such this is a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)). Further, it would have been obvious to an ordinary skilled artisan to have dissolved the inner mold line surface, to arrive at the instant invention, in order to be able to remove the IML tool from the composite article (Figure 19, last step (318)).

Response to Arguments
Applicant’s arguments, see Amendment (pages 14-21, and specifically evidence of current state of prior art in aerospace industry particularly on pages 17-21), filed 12/07/2020, with respect to the rejection(s) of claim(s) 1-27 under 35 U.S.C 103 have been fully considered and are persuasive in light of the amendments and arguments as 
Regarding applicants arguments on page 15 of Amendment with regards to the Havens reference, it is noted that the arguments are persuasive in the regards that Havens does not teach maintaining a processing temperature while gelling and removing a composite preform, and further does not teach gelling, as Havens teaches curing the composite preform. Butler and Breitigam are used to teach the step of gelling, and Charles is used to teach the step of maintaining the processing temperature while gelling, and removing the composite preform and inner mold tool.
Regarding applicant’s arguments on page 16, as referring to the Butler reference. While Butler does recite beyond a gel point, Butler still teaches ‘gelling’ the composite preform, as the initial cure stage of Butler (226) is below the graph of the gel point (224) (see Figures 2 & 13). The initial cure stage of Butler is 30% to 50% of full cure, and as such this is in a state of ‘gelling’ given that the preform is not fully cured (any stage below fully cured, and further any stage below 90% cure can be considered to be gelling, also as seen from the graph (224) in figures 2 & 13, which shows a constant graph after 90% cure, i.e. no change in resin viscosity, meaning it is not in a gelled state and is sufficiently hardened). Further, the gel point is defined as a point at which the thermoset polymer transitions the resin from a liquid state to solid state such that the resin no longer flows. As such then, below a gel point would not be considered a ‘gelling’ state, since below a gel point would mean that the resin is liquid and not gelled. Thus, any point above gel point and below fully curing, can be considered as being in a 
Further regarding applicant’s arguments on page 17 with regards to the Breitigam reference, Breitigam teaches gelling a composite preform and then subsequently forming and curing into a slightly different shape (Column 2, lines 5-20; Tables 1 & 2; Column 16, lines 38-45). Also as noted by applicant on Page 15, Breitigam does indeed teach gelling and curing, but in a ramped process as is the case with Butler. Again, the limitation of maintaining a processing temperature is taught by Charles.
Furthermore, in light of the amendments to the claim, reciting that the composite parts are specifically aircraft components, and further in light of the arguments and evidence submitted as to the current state of the art in the aerospace industry (pages 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712